                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:03-CR-00231-GCM-DCK-1
 UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                                           ORDER

 JUAN CARLOS BARRAGAN,

                  Defendant.


          THIS MATTER is before the Court upon the Motion to Seal Response to Defense Motion

(Doc. No. 745).

          When a party makes a request to seal judicial records, the Court must (1) give the public

notice and a reasonable opportunity to challenge the request to seal; (2) consider alternatives to

sealing; and (3) if it decides to seal, make findings “specific enough that a reviewing court can

determine whether the sealing is consistent with the First Amendment or the common law right to

public access.” W.D.N.C. LCrR 49.1.1; see also Virginia Dep’t of State Police v. Washington

Post, 386 F.3d 567, 576 (4th Cir. 2004). In accordance with the law of this Circuit as well as the

Local Rules, the Court has considered the Motion to Seal, the public’s interest in access to such

materials, and alternatives to sealing. The public has been provided with adequate notice and an

opportunity to object to the Government’s motion. The Government filed its motion on September

21, 2020 and it has been accessible to the public through the Court’s electronic case filing system

since that time. The Court determines that no less restrictive means other than sealing is sufficient

because a public filing of such materials would reveal Defendant’s medical information as well as

the details of Defendant’s underlying criminal conduct. The Court concludes that the sealing of




     Case 3:03-cr-00231-GCM-DCK Document 746 Filed 09/24/20 Page 1 of 2
these documents is narrowly tailored to serve the interest of protecting Defendant’s medical

information, the details of Defendant’s underlying criminal conduct, Defendant himself, and

potential third parties that might befall harm from release of this information.

       IT IS THEREFORE ORDERED that the Motion to Seal Response to Defense Motion is

hereby GRANTED, and the Response in Opposition to Motion for Compassionate Release Under

18 U.S.C. § 3582(c)(1)(A) shall be filed under seal until further Order of this Court.


       SO ORDERED.


                                       Signed: September 24, 2020




     Case 3:03-cr-00231-GCM-DCK Document 746 Filed 09/24/20 Page 2 of 2
